8 MAP 2015




                     IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


  A.S.,                                       : No. 452 MAL 2014
                                              :
                       Respondent             :
                                              : Petition for Allowance of Appeal from the
  I.S.,                                       : Order of the Superior Court
                                              :
                       Petitioner             :


                                           ORDER


  PER CURIAM

          AND NOW, this 29th day of January, 2015, the Petition for Allowance of Appeal

  is GRANTED. The issues, as stated by petitioner, are:



          (1)   Whether, under Pennsylvania law, a former stepparent who has pursued
                and established equal parental rights as the children’s natural parent--and
                per a court order, equally shares physical and legal custody with the
                natural parent--should be relieved of the duty to contribute to the
                children’s support.

          (2)   If this Court finds that [a] duty of support lies with both parties who share
                physical and legal custody of the children, whether the amount of support
                owed is calculated by the statutorily imposed child support guidelines.